Filed:  April 11, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
JIM CARROLL,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
TERRY WITT,
Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S49226; SC S49231)
(Consolidated for Opinion)
	En Banc
	On petitions to review ballot title.
	Submitted on the record March 8, 2002. 
	James Brown, of Enfield, Brown, Knivila, & Razor, Salem,
filed the petition for petitioner Carroll.
	John A. DiLorenzo, Jr., and Aaron K. Stuckey, of Hagen, Dye,
Hirschy, & DiLorenzo, P.C., Portland, filed the petition for
petitioner Witt. 
	David F. Coursen, Assistant Attorney General, Salem, filed
the answering memoranda for respondent.  With him on the
answering memoranda were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.
		PER CURIAM
		In these consolidated ballot title review proceedings,
petitioners challenge various aspects of the Attorney General's
certified ballot title for a proposed initiative measure, which
the Secretary of State has denominated as Initiative Petition 164
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2).  See ORS 250.085(5) (setting out
standard of review).
		We have considered petitioners' arguments and conclude
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:

ALLOWS LOCAL REGULATION OF PESTICIDE USE, SALE; CHANGES AGENCY
ADMINISTERING STATE PESTICIDE USE REPORTING PROGRAM
		RESULT OF "YES" VOTE: "Yes" vote repeals laws
preempting local regulation of pesticide use, sale;
modifies existing reporting program, transfers program
to different agency, funds program through registration
fees.
 
		RESULT OF "NO" VOTE: "No" vote retains current
law, preempting local regulation of pesticide use and
sale, providing for statewide regulation; retains
existing pesticide use reporting program, registration
fees.
		SUMMARY: Current law provides uniform, statewide
regulation of pesticide use and sale, preempting local
regulation.  Measure authorizes local regulation,
repealing preemption. Current law authorizes, limits
pesticide registration fees; requires Department of
Agriculture to: establish system for users to report
basic pesticide use information, specifying quantity,
purpose, month of use, product used, use location by
watershed, county, zip code, or other identifier;
collect information annually regarding major categories
of pesticide use; publish annual report summarizing
pesticide use; adopt rules governing public release of
pesticide use information.  Measure:  transfers
pesticide use reporting program to Department of
Environmental Quality; alters program to require
monthly collection of major category information,
location information specifying section, township,
range where use occurs; imposes registration fees
adequate to fund new program.  Other provisions.

		Ballot title certified.